Greaney, J.
(dissenting, with whom Lynch and Fried, JJ., join). For the reasons next discussed, I would not deprive the people of the Commonwealth of their right to have the defendant tried on indictments charging multiple violations of the drug laws, including serious charges of distribution of cocaine in a school zone.
To frame the issue correctly, it is necessary to restate the history of the case with particular attention to written warnings given the defendant about the need on his part to make a very minimal effort to settle his situation as to counsel. That history is as follows. The defendant was arraigned in Berkshire Superior Court on August 5, 1993, and was released on $5,000 bond.1 He was represented at his arraignment by Attorney Michael Ascher (Ascher) who specially appeared for that proceeding only. A certificate of discovery, indicating the materials provided to Ascher, including grand jury minutes, was filed at the time of the arraignment. The case was continued to August 11, 1993, for resolution of the status of counsel, but the Commonwealth and Ascher were notified by the court clerk’s office that the conference could not be held because no judge was currently available. At that time, Ascher informed the court that he “would be away and unavailable until September 20, 1993.” The court clerk’s diary contains an entry to the effect that the defendant’s attorney would report back as to the status of the *207defendant’s representation. No pretrial conference was immediately scheduled.
By letter dated October 27, 1993, Ascher advised the court clerk’s office that he “has attempted to resolve [his] relationship with [the defendant] on a number of occasions, but we have been unable to reach an accord.” Ascher indicated that he had “advised [the defendant] to contact the Superior Court Probation Department and apply for Court-Appointed Counsel. [The defendant] has indicated that he intends on doing so.” Ascher forwarded a copy of his letter to the defendant and to the assistant district attorney handling the case for the Commonwealth.
The defendant’s case was placed on the September, 1994, trial list. The clerk’s office notified Ascher of the trial schedule, after which he once again promptly notified the defendant by letter that in October, 1993, “I reminded you . . . that you should contact the Superior Court Probation Department and apply for Court-Appointed Counsel, and you indicated to me that you intended to do so.” Ascher further stated:
“It is my understanding after speaking with a clerk of the Superior Court, that you have, in fact, not obtained court appointed counsel in this matter, and there is no record of other private counsel in your file.
“Therefore, immediately upon receipt of this letter, you should contact the Superior Court Probation Department and apply for Court-Appointed Counsel, unless you are able to obtain private counsel for your defense. I urge you to deal with this matter immediately, as your trial could be called as early as September 6, 1994.
“This is a very important matter, and should be dealt with upon receipt of this letter.”
Ascher forwarded to the court clerk’s office a copy of this letter. In an accompanying letter, Ascher advised that office that, if the defendant made contact with him, he would “instruct him to contact the Probation Department.”
The defendant’s case was placed on the October, 1994, and November, 1994, trial lists. After Ascher again notified the court clerk’s office that he did not represent the defendant, the matter was scheduled for appointment of counsel on November 18, *2081994. At that time, an attorney was appointed for the defendant, but due to a conflict, the matter was rescheduled for appointment of counsel on November 28, 1994. Discovery was once again promptly provided to the defendant’s counsel in conformity with the original certificate. On January 13, 1995, the defendant’s counsel filed discovery motions. Thereafter, the defendant’s case appeared on successive trial lists until his motion to dismiss was allowed.
In assessing the significance of these facts, certain fundamental principles must be kept in mind. Dismissal is not “appropriate if a defendant is at least partially responsible for delay.” Commonwealth v. Lauria, 411 Mass. 63, 68 (1991). Furthermore, “[defendants in a criminal matter bear an ‘obligation ... to object to delay’ and a ‘responsibility to “press their case through the criminal justice system.” ’ ” Commonwealth v. Marable, 427 Mass. 504, 507 (1998), quoting Commonwealth v. Lauria, supra. “[Wjhen a defendant has not entered an objection to delay, he may be deemed to have acquiesced in the passage of time,” Commonwealth v. Lauria, supra, citing Commonwealth v. Farris, 390 Mass. 300, 305 (1983), and “a disinterested attitude by a defendant in the progress of his case can permit a finding of acquiescence.” Commonwealth v. Lauria, supra. We have said that “[tjhis is particularly true in the smaller counties,” Commonwealth v. Marable, supra at 508, such as Berkshire County where these indictments were pending.
The court sweeps away these principles, suggesting that they have no application unless and until a defendant is represented by counsel. The court proceeds then to support its avoidance of the principles by reference to general formulations of law as to the right of counsel stated in Gideon v. Wainwright, 372 U.S. 335, 344-345 (1963), based on which the court concludes that “ [ujnrepresented by counsel, the defendant [here] could not be expected to navigate the complex criminal justice system.” Ante at 206. But this overarching conclusion misses the point. The crux of the problem is whether a defendant who is expressly told to go to the local probation office and make arrangements for appointment of counsel can choose (the record strongly suggests deliberately on the defendant’s part) not to make a simple trip to the courthouse, undoubtedly aware that the further away he remains from the courthouse the more likely any resulting delay might ultimately benefit him. Surely, the trip to the courthouse expected of the defendant did not require him (in *209any meaningful sense of the phrase), as the court suggests, to “navigate the complex criminal justice system.”
The record calls for the rule 36 problem to be considered as follows:
(a) Between August 5, 1993, and October 27, 1993, the Commonwealth could have assumed that the defendant’s legal representation was in a gray zone and constituted delay for which the defendant should reasonably be held responsible. See Commonwealth v. Marable, supra at 506; Commonwealth v. Wysocki, 28 Mass. App. Ct. 45, 48 (1989). This is so because, despite a limited appearance, Ascher continued to deal with the defendant on whether he would represent him throughout the case. Ascher indicated that, during this period, he had “attempted to resolve my relationship with [the defendant] on a number of occasions, but we have been unable to reach an accord,” and, as of October 27, 1993, he (Ascher) was formally bowing out of the case. The intimation here is powerful that Ascher and the defendant were discussing fee or other arrangements that eventually were not resolved. This period should be excluded.
(b) In addition, the Commonwealth was aware that Ascher had expressly directed the defendant to make contact with the probation department in order to apply for court-appointed counsel, and that the defendant had indicated his intention to do so. The defendant failed without explanation to take any action to obtain counsel. Clearly, some period of time following October 27, 1993, constituted delay for which the defendant was responsible. See Barry v. Commonwealth, 390 Mass. 285, 292 (1983).
(c) For the same reasons, the defendant also bears some responsibility for the time period between September-1, 1994, when he was once again urged by Ascher to go to the probation department to obtain appointed counsel, and November 14, 1994, the date the defendant received the letter from the court clerk’s office regarding assignment of counsel. The defendant was told by Ascher to act “immediately” and that the issue of counsel “is a very important matter [which] should be dealt with [by you] upon receipt of this letter.” There is no indication that the defendant made any effort to obtain counsel, or hint of an explanation for his failure, despite the urgency expressed by Ascher, and the additional warning given to the defendant that his case could be reached for trial as early as the following week.
*210(d) The Commonwealth also relies, I think appropriately, on Commonwealth v. Marable, supra at 507-508, to argue that the time between September, 1994, through the date of the defendant’s motion to dismiss should be excluded from rule 36 calculations. During this period, the defendant’s case was placed on each month’s trial list. “At no time did the defendant object, bring [his] motion for a speedy trial, or move to dismiss” until May 2, 1995, after he was notified that his case was the fourth case on the trial list, and trial was imminent. Commonwealth v. Marable, supra at 507.
(e) Furthermore, nearly two months after new counsel for the defendant was appointed, this counsel filed pretrial motions, well beyond one year from the date of the defendant’s arraignment. Rather than raise an objection to any delay at the time of the appointment of his new counsel, or at any subsequent time, the defendant waited until “the eve of trial,” and then filed a motion to dismiss to entrap the Commonwealth.
The court’s decision ignores the defendant’s purposeful decision to let his case drift in the hope that it might go away. As the result of the defendant’s decision to avoid a trip to the probation office, the Commonwealth has been unfairly penalized, and the defendant awarded a free pass on serious drug charges that would call for mandatory minimum sentences on his conviction.

 The defendant has been at liberty throughout these proceedings.